                           Date: 2016-08-03




Case Case
     3:16-cv-00695-FDW-DCK     – 1-17
          3:16-cv-00695 Document 7 – 94-19
                            Document  Filed 09/29/16
                                             Filed 11/14/18
                                                      Page 7Page
                                                             of 101 of 4
                           Date: 2016-09-02




Case Case
     3:16-cv-00695-FDW-DCK     – 1-17
          3:16-cv-00695 Document 8 – 94-19
                            Document  Filed 09/29/16
                                             Filed 11/14/18
                                                      Page 8Page
                                                             of 102 of 4
                                                                                    Date: 2016-09-13
      NEW! $5 Flat-Rate Shipping                                                                                                                                      Shopping Cart (0 item)              My Account



                                                                                    BOOKS        BIBLES          COURSES      KIDS       IMPRINTS        All                                              SEARCH




                                                               Fundamentals of Catholic Dogma                                                                            IMPRINT

                                                               Dr. Ludwig Ott                                                                                             American Chesterton Society

                                                               See other TAN Books Titles
                                                               See other Dr. Ludwig Ott Titles                                                                            Basilica Press

                                                                             0 Review | Add Your Review
                                                                                                                                                                          Catholic Courses
                                                               Email to a Friend

                                                               Availability: In stock                                                                                     Catholic Scripture Study International


                                                               Qty:     1                                                                                                 Confraternity of the Precious Blood


                                                               $49.95                                                                                                     Neumann Press


                                                                       ADD TO CART                                                                                        Saint Benedict Press


                                                                                                                                                                          TAN Books
                                                               NOTE: This title is available for US Distribution only.

                                                               Fundamentals of Catholic Dogma is widely recognized as one of the greatest summaries of
                                                               Catholic dogma ever published. Since its original publication in German in 1952, it has served            RELATED PRODUCTS
                                                               as an invaluable reference for students and teachers, clergy and families anyone who needs a
                                                                                                                                                                         Check items to add to the cart
                                                               clear, concise and systematic presentation of the Catholic faith.
                                                                                                                                                                         o r select all

                                                                                                                                                                                           Manual for Euch...
                                                                                                                                                                                           Poor Clares of Perpetual
                                                                                                                                                                                           Adoration, St. Joseph


                                                                                                                                                                                           $29.95
                                                                                                                                                                                           Add to Wishlist
     Product Description          About the Author         Product Details      Sample Chapter         Reviews (0)   Related Products

    NOTE: This title is available for US Distribution only.                                                                                                                                The Catholic Co...
                                                                                                                                                                                           St. Francis de Sales
    Fundamentals of Catholic Dogma is widely recognized as one of the greatest summaries of Catholic dogma ever published. Since its original
    publication in German in 1952, it has served as an invaluable reference for students and teachers, clergy and families anyone who needs a clear,                                       $9.98
    concise and systematic presentation of the Catholic faith.
                                                                                                                                                                                           Add to Wishlist

    Drawing from many years of classroom experience, Dr. Ludwig Ott lays out a detailed overview of doctrine. He notes when dogmatic
    pronouncements were made and identifies their sources in Scripture, the Fathers and Doctors of the Church, and in pronouncements from Popes and
    Church Councils.
                                                                                                                                                                                           How to Converse...
                                                                                                                                                                                           St. Alphonsus Liguori
    This beautiful burgundy hardcover edition contains the original text of the second English edition, proudly published by TAN Books since 1974. In
    568 pages, it covers all the foundational topics of our faith: the nature of God as a Blessed Trinity; the creation of the universe, in particular the
                                                                                                                                                                                           $3.00
    human race and the angels; the fall of man, the divine plan of redemption and the two natures of Christ; the Blessed Virgin Mary; grace and
                                                                                                                                                                                           As low as: $1.75
    salvation; the Church and her sacraments; and the Last Things.
                                                                                                                                                                                           Add to Wishlist
    Fundamentals of Catholic Dogma is a remarkable one-volume encyclopedia of doctrine. It will provide a cornerstone for your personal
    Catholic library that will help you find the answers to countless questions about the Faith.
                                                                                                                                                                                           An Introduction...
                                                                                                                                                                                           St. Francis de Sales


                                                                                                                                                                                           $9.98
                                                                                                                                                                                           Add to Wishlist




                                                                                                                                                                                           The Spiritual L...
                                                                                                                                                                                           Fr. Jeffrey Kirby, STD


                                                                                                                                                                                           $79.95
                                                                                                                                                                                           Add to Wishlist




   Find Us on Facebook
                                                           SIGN UP FOR NEWS AND OFFERS
   TAN Books                                                                                                                                                                                          SUBSCRIBE
                                                           Make sure you dont miss interesting happenings by joining our newsletter
                                                           program.

   Follow Us on Twitter

   @TANBooks
                                                           IMPRINTS                         INFORMATION                    MY ACCOUNT                        CONTACT US

                                                           Catholic Courses                 About Us                       Sign In                           Address: PO Box 410487
   Satisfaction Guaranteed

   Free Returns & Exchanges                                CSS International                Careers                        View Cart                         Charlotte, NC 28241

                                                           Confraternity                    Catalog Request                My Wishlist                       CustomerService@TANBooks.com

                                                           Neumann Press                    Shipping Rates                 Check out                         Phone: (800) 437-5876 or 704-731-0651

                                                           Saint Benedict Press             Privacy Policy                 Track My Order                    Fax: (815) 226-7770

                                                           TAN Books                        Search Terms                   Contact us                        Hours: 8-5:00 ET, Mon-Fri.

                                                                                            Return Policy

                                                                                            eBook Instructions

                                                                                            Site Map

                                                                                            Submission Guidelines



   © 2016 Saint Benedict Press LLC. All Rights Reserved.




Case Case
     3:16-cv-00695-FDW-DCK     – 1-17
          3:16-cv-00695 Document 9 – 94-19
                            Document  Filed 09/29/16
                                             Filed 11/14/18
                                                      Page 9Page
                                                             of 103 of 4
                                                                     Date: 2016-09-29

    NEW! $5 Flat-Rate Shipping                                                                                                       Shopping Cart (0 item)              My Account



                                              BOOKS         BIBLES          COURSES        KIDS        IMPRINTS        All                                                 SEARCH




                                                        Fundamentals of Catholic Dogma                                                        IMPRINT

                                                        Dr. Ludwig Ott                                                                          American Chesterton Society

                                                        See other TAN Books Titles
                                                                                                                                                Basilica Press
                                                        See other Dr. Ludwig Ott Titles

                                                                     0 Review | Add Your Review
                                                                                                                                                Catholic Courses
                                                        Email to a Friend

                                                        Availability: In stock                                                                  Catholic Scripture Study
                                                                                                                                                International
                                                         ty:     1
                                                                                                                                                Confraternity of the Precious
                                                        $49.95                                                                                  Blood


                                                                                                                                                Neumann Press
                                                                ADD TO CART


                                                                                                                                                Saint Benedict Press


                                                                                                                                                TAN Books
                                                        NOTE: This title is available for US Distribution only.


                                                        Fundamentals of Catholic Dogma is widely recognized as one of the
                                                        greatest summaries of Catholic dogma ever published. Since its original
                                                                                                                                              RELATED PRODUCTS
                                                        publication in German in 1952, it has served as an invaluable reference for           Check items to add to the cart
                                                        students and teachers, clergy and families anyone who needs a clear,                  o r select all
                                                        concise and systematic presentation of the Catholic faith.
                                                                                                                                                                 An
                                                                                                                                                                 Introduction...
                                                                                                                                                                 St. Francis de Sales


                                                                                                                                                                 $9.98
        Product                About the              Product               Sample                                 Related                                       Add to Wishlist
                                                                                            Reviews (0)
       Description              Author                Details               Chapter                               Products

  NOTE: This title is available for US Distribution only.
                                                                                                                                                                 The Spiritual L...
  Fundamentals of Catholic Dogma is widely recognized as one of the greatest summaries of Catholic dogma ever                                                    Fr. Jeffrey Kirby,
  published. Since its original publication in German in 1952, it has served as an invaluable reference for students and teachers,                               STD
  clergy and families anyone who needs a clear, concise and systematic presentation of the Catholic faith.
                                                                                                                                                                 $79.95
  Drawing from many years of classroom experience, Dr. Ludwig Ott lays out a detailed overview of doctrine. He notes when                                        Add to Wishlist
  dogmatic pronouncements were made and identifies their sources in Scripture, the Fathers and Doctors of the Church, and in
  pronouncements from Popes and Church Councils.


  This beautiful burgundy hardcover edition contains the original text of the second English edition, proudly published by TAN
                                                                                                                                                                 Manual for
                                                                                                                                                                 Euch...
                                                                                                                                                                 Poor Clares of
  Books since 1974. In 568 pages, it covers all the foundational topics of our faith: the nature of God as a Blessed Trinity; the                                Perpetual
  creation of the universe, in particular the human race and the angels; the fall of man, the divine plan of redemption and the                                  Adoration, St.
                                                                                                                                                                 Joseph
  two natures of Christ; the Blessed Virgin Mary; grace and salvation; the Church and her sacraments; and the Last Things.


  Fundamentals of Catholic Dogma is a remarkable one-volume encyclopedia of doctrine. It will provide a cornerstone for                                          $29.95
  your personal Catholic library that will help you find the answers to countless questions about the Faith.                                                     Add to Wishlist


                                                                                                                                                                 The Catholic
                                                                                                                                                                 Co...
                                                                                                                                                                 St. Francis de Sales


                                                                                                                                                                 $9.98
                                                                                                                                                                 Add to Wishlist




                                                                                                                                                                 How to
                                                                                                                                                                 Converse...
                                                                                                                                                                 St. Alphonsus
                                                                                                                                                                 Liguori


                                                                                                                                                                 $3.00
                                                                                                                                                                 As low as: $1.75
                                                                                                                                                                 Add to Wishlist




 Find Us on Facebook
                                            SIGN UP FOR NEWS AND OFFERS
 TAN Books                                                                                                                                                           SUBSCRIBE
                                            Make sure you dont miss interesting happenings by joining our
                                            newsletter program.

 Follow Us on Twitter

 @TANBooks
                                            IMPRINTS                     INFORMATION                M     ACCOUNT                CONTACT US

CaseCase
     3:16-cv-00695-FDW-DCK     – 1-17
          3:16-cv-00695 Document 10 – 94-19
                             Document Filed 09/29/16
                                              Filed 11/14/18
                                                       Page 10Page
                                                               of 104 of 4
